Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 1 of 25 PageID #: 1462



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

  ___________________________________
                                     )
  ARIELLE WALSH, on                  )
  behalf of herself and all others   )
  similarly situated,                )
                                     )
            Plaintiffs,              )
                                     )
       v.                            )           C.A. No. 15-472-WES
                                     )
  GILBERT ENTERPRISES, INC.,         )
  d/b/a CLUB FANTASIES, and          )
  FRANCIS DELUCA,                    )
                                     )
            Defendants.              )
  ___________________________________)

                            MEMORANDUM AND ORDER

        Before the Court is Plaintiff’s Motion for Rule 23 Class

  Certification (ECF No. 52) and Plaintiff’s Renewed Motion for

  Notice to be Issued to Similarly Situated Individuals Pursuant to

  29 U.S.C. § 216(b) (ECF No. 53).       Defendants have objected to both

  motions (ECF No. 56). For the reasons stated, Plaintiff’s motions

  are granted.

  I.    Background

         This is one of four cases brought on behalf of “exotic

  dancers” at various Rhode Island night clubs since 2015.           See also

  Levi v. Gulliver’s Tavern, Inc., C.A. No. 15-216 (“Levi”); Binienda

  v. Atwells Realty Corp., C.A. No. 15-253 (“Binienda”); Pizzarelli

  v. The Cadillac Lounge, L.L.C., C.A. No. 15-254 (“Pizzarelli”).

  The cases involve substantially similar allegations and identical
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 2 of 25 PageID #: 1463



  causes of action, namely, the allegation that women who worked as

  dancers     at    these      clubs       were    misclassified    as   independent

  contractors instead of employees.                 Compare Levi Am. Compl., ECF

  No. 13 in C.A. No. 15-216, and Binienda Am. Compl., ECF No. 10 in

  C.A. No. 15-253, and Pizzarelli Compl., ECF No. 1 in C.A. No. 15-

  254 with Walsh Compl., ECF No. 1 in C.A. No. 15-472.                   On April 13,

  2018,    the     Court     issued    a    lengthy   memorandum    explaining     its

  reasoning      for    granting       the     plaintiff’s    motions     for   class

  certification        and   summary       judgment   in   Pizzarelli    v.   Cadillac

  Lounge, L.L.C..            See Mem., ECF No. 47 in C.A. No. 15-254-WES

  (“Pizzarelli Memorandum”).               Likewise, on April 23, 2018, the Court

  issued a similar memorandum addressing similar issues in Levi v.

  Gulliver’s Tavern.           See Mem., ECF no. 59 in C.A. No. 15-216-WES

  (“Levi Memorandum”).          Because this case is similar to Pizzarelli

  and Levi in its facts, the parties’ arguments, and the Court’s

  findings, this Memorandum incorporates the reasoning set forth in

  the Levi and Pizzarelli Memoranda and highlights only slight

  differences to the extent they are relevant to the present motions.

          Arielle Walsh (“Walsh” or “Plaintiff”) is a former dancer at

  Club Fantasies (the “Club”) in Providence. See Pl.’s Mem. in Supp.

  of Mot. for Rule 23 Certification (“Pl.’s Mem.”) 1, 4, ECF No. 52-

  1.    As a dancer, Plaintiff provided “erotic entertainment” to

  customers. Id. at 4.           According to Plaintiff, she was a part of

  the     Defendant’s        usual    business      operations     and   subject   to

                                               2
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 3 of 25 PageID #: 1464



  significant      control      from   the    Club.       Id.    at    7.    For    example,

  Plaintiff alleges that the Club controls the dancers’ schedules by

  requiring them to work three shifts per week and to report their

  availability      to     management    at       least   a     week   in    advance    for

  scheduling purposes. Id. If a dancer failed to follow her reported

  schedule, Defendant could fine, suspend, or terminate the dancer.

  Id. at 6-7. Plaintiff also alleges that the Club controlled how

  dancers worked during their shifts by requiring them to wear

  certain attire or makeup and posting various rules-of-conduct in

  the dressing rooms. Id. at 8.              And Plaintiff alleges that the Club

  supervised her and other dancers by, among other things, employing

  “house moms” to manage the dancers and tell them when to perform.

  Id. at 6.

        As compensation, Plaintiff alleges that dancers made money

  exclusively based on tips from customers; the Club paid no wages

  of any kind. Id. at 9. From those earned tips, dancers were

  required to pay a “shift fee” to the house, to “tip out” other

  staff members, to pay the DJ, and to pay fines for violating Club

  rules. Id.

        The Club requires all dancers to audition and, if they are

  hired,     to    sign    agreements        classifying        them    as    independent

  contractors. Id. at 5-6. Walsh signed her agreement in 2012 (“the

  2012 Agreement”); however, starting in 2016, the dancers were

  required    to    sign    a   new    agreement      that      included     a     mandatory

                                              3
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 4 of 25 PageID #: 1465



  arbitration provision (“the 2016 Agreement”). Id. at 5, 13-14.

  Plaintiff stopped working at the Club before the 2016 Agreement

  was introduced. As such, some putative class members (but not

  Plaintiff) may be subject to arbitration agreements.           Id. at 13.

  II.    Motion for Rule 23 Class Certification

         Plaintiff moves for class certification pursuant to Rule 23

  of the Federal Rules of Civil Procedure on her state law claims

  only. She defines the class as: “[A]ll individuals who have worked

  as exotic dancers at Club Fantasies at any time since November 6,

  2012.”     Id. at 2. She argues that she meets the numerosity,

  commonality, typicality, adequacy, predominance, and superiority

  requirements of Rule 23 as follows.

         a. Legal Standard

         A class may be certified if the Plaintiff shows that the class

  meets the Rule 23(a) and (b)(3) requirements:

   (1)     numerosity: “the class is so numerous that joinder of all

           members is impracticable”;

   (2)     commonality: “there are questions of law or fact common to

           the class”;

   (3)     typicality: “the claims or defenses of the representative

           parties are typical of the claims or defenses of the class”;

   (4)     adequacy:   “the   representative    parties   will   fairly   and

           adequately protect the interests of the class”;



                                       4
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 5 of 25 PageID #: 1466



   (5)     predominance: “questions of law or fact common to class

           members   predominate    over      any    questions    affecting    only

           individual members”; and

   (6)     superiority: “a class action is superior to other available

           methods   for   fairly      and     efficiently   adjudicating       the

           controversy.”

  Fed. R. Civ. P. 23(a), (b)(3).

         “Rule 23 does not set forth a mere pleading standard.” Wal-

  Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). A plaintiff

  wishing to certify a class under Rule 23 must produce evidence

  sufficient to show her compliance with the rule. See id. at 350-

  51. The Court must undertake a “rigorous analysis” of the Rule 23

  requirements, which often involves “some overlap with the merits

  of the plaintiff’s underlying claim.” Id. (citations omitted).

         b. Parties’ Arguments

         First, Walsh argues that more than fifty individuals work as

  dancers at the Club each month, suggesting to the Court that there

  could be hundreds of potential plaintiffs in the community.                 Pl.’s

  Mem. at 11.     Second, Walsh contends that the question of whether

  dancers were misclassified as independent contractors is common to

  all class members.       Id. at 15.        She claims that the issue of the

  arbitration provision is not germane to the dancers’ underlying

  claims   and   therefore    should    not     be   considered    at   the   class

  certification stage. Id. at 13-14. Third, Walsh argues that she

                                         5
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 6 of 25 PageID #: 1467



  adequately represents the interests of the class because she worked

  at the same club, was subject to the same policies and contractual

  terms as the proposed class and is seeking the same recovery for

  herself as she is for the proposed class. Id. at 15-16. Fourth,

  Walsh   contends   that   the   defining   question    in   this   case   (of

  employment status) will turn on common evidence concerning the

  Club’s practices, policies, and rights with respect to the dancers

  and, therefore, common issues predominate over individual issues.

  Id. at 17. Fifth and finally, Walsh argues that a class action is

  the superior means of litigating these claims because the class

  members’ damages may be relatively small such that their ability

  and incentive to individually litigate their claims may not exist.

  Id. at 20.

        Defendants argue that Plaintiff has not met the requirements

  of Rule 23 for the following reasons.          First, they contend that

  Walsh has identified only five opt-in plaintiffs who have chosen

  to join the lawsuit and that this minimal engagement suggests that

  there is no interest from putative class members in participating

  in the case. See Def.’s Resp. to Pl.’s Mot. for Rule 23 Class

  Certification and Pl.’s Renewed Mot. for Notice to be Issued

  (“Def.’s Resp.”) 17, ECF No. 56-1. As such, Defendants ask the

  Court to find an absence of numerosity.         Second, Defendant claims

  that the differences between the 2012 Agreement and the 2016

  Agreement prevent Walsh from proving that her claims are typical

                                       6
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 7 of 25 PageID #: 1468



  of the class because, according to Defendants, class members who

  worked at the club after 2016 are contractually barred from

  participating in the action.       Id. at 36. Third, Defendants contend

  that Walsh is an inadequate representative for the class because

  her claims are directly antagonistic to the claims of currently-

  employed dancers who benefit from being classified as independent

  contractors. Id. at 23-24. Fourth, Defendants claim that the “basic

  liability    question    —   whether   entertainers    are    employees    or

  independent    contractors    —   is   not   susceptible     to   common   or

  representative proof” and, therefore, common questions do not

  predominate over individual questions. Id. at 28. For the same

  reason, Defendants argue that the class action mechanism is not

  the superior method of litigating these claims. Id. at 28, 30.

        c. Discussion

              i. Numerosity

        Class size, while important, is not determinative of the

  numerosity requirement.       See Andrews v. Bechtel Power Corp., 780

  F.2d 124, 131 (1st Cir. 1985).         Furthermore, numerosity is “‘not

  a difficult burden to satisfy’” and courts routinely find that

  classes with more than forty members meet the requirement. McAdams

  v. Mass. Mut. Life Ins. Co., No.Civ.A. 99-30284-FHF, 2002 WL

  1067449 at *3 (D. Mass. 2002) (quoting In re Cardizem CD Antitrust

  Litig., 200 F.R.D. 297, 303 (E.D. Mich. 2001)) (granting class

  certification for a class of 117 members dispersed across thirty-

                                         7
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 8 of 25 PageID #: 1469



  three states); see also In re Modafinil Antitrust Litig., 837 F.3d

  238, 250 (3d Cir.2016) (“Leading treatises have collected cases

  and recognized the general rule that [a] class of 20 or fewer is

  usually insufficiently numerous [and a] class of 41 or more is

  usually sufficiently numerous. . .”)(quotations omitted).

        Here, Defendants have not contested that more than fifty

  entertainers work at the Club each month, raising the inference

  that there could be several hundred potential plaintiffs in the

  community.     See    Dep.   of   Frank       DeLuca   39-40,   ECF    No.   52-3.

  Accordingly, the Court is satisfied that Plaintiff has met Rule

  23’s numerosity requirement.

            ii. Commonality

        To satisfy the commonality requirement, Plaintiffs must show

  that the claims “depend upon a common contention . . . capable of

  classwide resolution,” and that “class members have suffered the

  same injury.” Dukes, 564 U.S. at 350, 352 (holding that 1.5 million

  employees did not meet the commonality requirement because their

  underlying “pattern or practice of discrimination” claim involved

  “literally millions of employment decisions.”)(citations omitted).

        Nothing in the record indicates that Defendants’ right to

  control Plaintiff was any different from the Club’s right to

  control other proposed class members, including those who are

  subject to mandatory arbitration provisions. Indeed, Defendants

  admit   that   they    classified     all       entertainers    as    independent

                                            8
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 9 of 25 PageID #: 1470



  contractors. See Def.’s Resp. 5.         Because the state law claims are

  based on Defendants’ classification of potential class members as

  independent contractors, the claims surely satisfy the commonality

  requirement. See DeGidio v. Crazy Horse Saloon & Rest., Inc., No.

  4:13-CV-02136-BHH, 2017 WL 5624310, at *11 (D.S.C. Jan. 26, 2017),

  aff’d and remanded, 880 F.3d 135 (4th Cir. 2018), (“Various courts

  have found commonality where the record evidence established that

  entertainers were subject to a uniform set of pay policies and

  practices.”). There are questions of law and fact common to the

  class sufficient to satisfy Rule 23(a)(2).

           iii. Typicality

        The Supreme Court has stated that:

              [T]he commonality and typicality requirements
              of Rule 23(a) tend to merge. Both serve as
              guideposts for determining whether under the
              particular circumstances maintenance of a
              class action is economical and whether the
              named plaintiff’s claim and the class claims
              are so interrelated that the interests of the
              class members will be fairly and adequately
              protected in their absence.

  Dukes, 564 U.S. at 349 n.5 (quoting Gen. Tel. Co. of SW v. Falcon,

  457 U.S. 147, 157-58, n.13 (1982)).

        Plaintiff is typical of the class notwithstanding the fact

  that she is not subject to a mandatory arbitration provision

  because that provision from the 2016 Agreement does not alter the

  claims among the class — i.e., whether dancers were misclassified

  as independent contractors. Here, Plaintiff was subject to the

                                       9
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 10 of 25 PageID #: 1471



   same general practices and policies at the Club and all class

   members were classified as independent contractors, regardless of

   whether they are required to arbitrate their claims.

              iv. Adequacy

          “[T]he adequacy-of-representation requirement . . . raises

   concerns about the competency of class counsel and conflicts of

   interest” between the representative plaintiff and the putative

   class members.     Id.    “But perfect symmetry of interest is not

   required and not every discrepancy among the interests of class

   members renders a putative class action untenable. ‘Only conflicts

   that are fundamental to the suit and that go to the heart of the

   litigation prevent a plaintiff from meeting the Rule 23(a)(4)

   adequacy requirement.’”       Matamoros v. Starbucks Corp., 699 F.3d

   129, 138 (1st Cir. 2012) (quoting 1 William B. Rubenstein, Newberg

   on Class Actions § 3:58 (5th ed. 2012)).

        Although Defendant argues that Plaintiff will not protect the

   interests of the proposed class members by opposing enforcement of

   the arbitration clause, this is not the type of conflict of

   interest that would prevent Plaintiff from fairly and adequately

   protecting the interests of the class.         See, e.g., Gen. Tel. Co.

   of NW, Inc. v. EEOC, 446 U.S. 318, 331 (1980) (explaining that a

   conflict of interest for Rule 23(a)(4) purposes would be, “for

   example,    between   employees    and   applicants    who   were   denied



                                       10
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 11 of 25 PageID #: 1472



   employment and who will, if granted relief, compete with employees

   for fringe benefits or seniority.”).

        Likewise, Plaintiff’s counsel has experience with numerous

   class action cases based on similar claims, and there are no

   conflicts of interest apparent from the record. See Andrews, 780

   F.2d at 130 (explaining that Rule 23(a)(4) requires that “counsel

   chosen by the representative party is qualified, experienced and

   able to vigorously conduct the proposed litigation” (citation

   omitted)).   Thus,   the   representative     parties   will    fairly   and

   adequately protect the interests of the class, satisfying the

   requirements of Rule 23(a)(4).

             v. Predominance

          The common law “right to control” test governs Plaintiff’s

   state law claims.      Thus, factual differences in class members’

   actual treatment at the Club are immaterial; the only significance

   for this test is the Club’s ability to control the entertainers.

   This question is common to all class members and will predominate

   over any individual questions of actual treatment or control.

          As discussed in relation to the Rule 23(a)(2) “commonality”

   requirement,    Defendants’    uniform   classification    of    all   class

   members as independent contractors makes it clear that common

   issues predominate.      See In re Wells Fargo Home Mortg. Overtime

   Pay Litig., 571 F.3d 953, 958 (9th Cir. 2009) (holding that

   “uniform corporate policies will often bear heavily on questions

                                       11
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 12 of 25 PageID #: 1473



   of predominance” and that “centralized rules, to the extent they

   reflect the realities of the workplace, suggest a uniformity among

   employees that is susceptible to common proof”).

              vi. Superiority

         Class       actions    are    superior        to    other    dispute      resolution

   methods when there would be significant cost savings to class

   members, and class resolution would be more efficient, thereby

   preserving        judicial    resources.        See      Deposit   Guar.       Nat’l     Bank,

   Jackson,     Miss.     v.    Roper,      445    U.S.     326,     338    n.9    (1980)    (“A

   significant benefit to claimants who choose to litigate their

   individual claims in a class-action context is the prospect of

   reducing their costs of litigation, particularly attorney’s fees,

   by allocating such costs among all members of the class who benefit

   from any recovery.”).

         Here, proceeding in a class action is                             superior to each

   proposed class member bringing their claims individually because

   it   would        consolidate      attorneys’        fees    and    the    Court’s       case

   management resources. A class action may also incentivize class

   members      to    participate      in    the       litigation      when       damages    are

   relatively small.

         d. Conclusion

          In sum, it would be inefficient for the parties and the Court

   to require each class member to bring an individual claim when a

   class action is available and appropriate. This Court reached the

                                                  12
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 13 of 25 PageID #: 1474



   same conclusion in Pizzarelli and Levi, just as numerous other

   courts    have     done     in      similar        so-called       exotic     dancer

   misclassification       cases.   See    Pizzarelli        Mem.   30-31;     see   also

   DeGidio, 2017 WL 5624310, at *15 (citing cases).

        The Court finds that Plaintiff has satisfied each requirement

   of Rule 23 and will therefore grant her Motion for Rule 23 Class

   Certification, ECF No. 52.

   III. Renewed Motion for Notice to Be Issued to Similarly Situated
        Individuals Pursuant to 29 U.S.C. § 216(b).
        Plaintiff      moves   for     conditional        certification         of   the

   collective     action    pursuant      to    the   Fair    Labor    Standards     Act

   (“FLSA”), 29 U.S.C. § 216(b).                She defines the class as “all

   individuals who have worked as exotic dancers at Club Fantasies

   since October 3, 2013.” Pl.’s Mem in Supp. of Mot. for Renewed

   Notice at 16, ECF No. 53-2 (“Pl.’s Notice Mem.”).                    She has also

   submitted a proposed Notice to be issued to potential plaintiffs,

   which    she     contends    “meets         the    timeliness,      accuracy      and

   informational requirements” established in Hoffman-La Roche Inc.

   v. Sperling, 493 U.S. 165, 172 (1989), because it adequately

   describes the lawsuit, informs recipients of their opportunity to

   opt-in, instructs them how to opt-in, and notifies them of the

   consequences of opting-in. Id. at 22.                The Court addresses each

   aspect of her Motion in turn.




                                           13
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 14 of 25 PageID #: 1475



        a. Conditional Certification
        Plaintiff contends that she has already met the more rigorous

   numerosity, commonality, typicality, and adequacy requirements for

   class certification under Rule 23 and so she necessarily meets the

   less stringent requirement of establishing that class members are

   “similarly situated” to obtain conditional certification under the

   FLSA. See Pl.’s Notice Mem. 2-3. She also contends that courts

   routinely grant conditional certification and issue notice in FLSA

   actions brought by exotic dancers challenging their classification

   as independent contractors. Id. at 3.

        Defendants claim that Plaintiff has not proved that she is

   “similarly situated” to other potential plaintiffs because “[m]ere

   identification of a shared job title or pay structure is not

   sufficient to warrant an exception to the longstanding principle

   that claims should be adjudicated on an individual basis.”          Def.’s

   Resp. 21. Defendants contend that the “economic reality” test

   governs whether potential plaintiffs constitute “employees” or

   “independent contractors” and that test cannot be applied on a

   class wide basis. Id. at 27.      According to Defendants, whether the

   potential   plaintiffs    were   properly   classified    as   independent

   contractors varies from entertainer to entertainer because all

   entertainers experience varying levels of supervision and control,

   economic independence, permanency in their relationship to the

   Club, application of initiative and investment in their business,

                                       14
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 15 of 25 PageID #: 1476



   and opportunities for profit and loss. Id. at 29.                  The mere fact

   that    the    Club    classifies     all   entertainers      as    “independent

   contractors”      is     immaterial    to    determining      whether     or    not

   certification under the FLSA is appropriate; Plaintiff must also

   prove her ability to generate common answers to the common question

   about the putative class members’ employment status. Id. at 20.

   Because Defendants contend she cannot do so, they argue that

   certification is inappropriate. Id. at 22, 28.

          Collective      action   certification    under    the    FLSA    does   not

   incorporate Rule 23’s numerosity, commonality, typicality, and

   adequacy      criteria,   but   instead     requires   only     that    collective

   action plaintiffs be “similarly situated.”             Prescott v. Prudential

   Ins. Co., 729 F. Supp. 2d 357, 364 (D. Me. 2010).                  Usually, FLSA

   certification proceeds in two stages: The first stage occurs early

   in the case, before substantial discovery; it determines whether

   notice should be given to potential collective action members and

   typically      results    in    the   conditional      certification      of    the

   collective action. Id.           Plaintiffs can meet their first stage

   burden “by simply alleging that the putative class members were

   together the victims of a single decision, policy, or plan that

   violated the law.” Reeves v. Alliant Techsystems, Inc., 77 F. Supp.

   2d 242, 247 (D.R.I. 1999) (quotations omitted).                 The second stage

   occurs after discovery is complete; it allows the employer to move



                                          15
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 16 of 25 PageID #: 1477



   to decertify the collective action and requires the court to “make

   a factual determination on the ‘similarly situated’ question.” Id.

          Here, the Court held in abeyance Plaintiff’s original motion

   for conditional FLSA certification, see ECF No. 22, pending the

   completion of discovery with respect to the named Plaintiff and

   the current opt-in Plaintiffs. See Order, ECF No. 35.             As such,

   significant discovery has already occurred in this action with

   respect to the named Plaintiff and the five opt-in plaintiffs.

   However, no discovery has taken place with respect to the as-yet

   unidentified opt-in plaintiffs who may respond to a future Notice

   of this action.      Since the second stage requires the Court to

   assess   the   specific   circumstances    of   each   individual   opt-in

   plaintiff, the Court cannot proceed to that stage until after

   Notice has been issued and all putative class members who wish to

   participate have opted-in.         Accordingly, the Court will grant

   conditional certification if Plaintiff has adequately alleged that

   “putative class members were together the victims of a single

   decision, policy, or plan that violated the law.” Reeves, 77 F.

   Supp. 2d at 247.

         Plaintiff alleges that putative class members are employees

   who   were   misclassified   as   independent   contractors.    Whether   a

   worker qualifies as an employee under the FLSA is a matter of

   economic reality and the primary question is whether the individual

   is economically dependent on the business to which she renders

                                       16
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 17 of 25 PageID #: 1478



   service or whether she is in business for herself. Tony & Susan

   Alamo Found. v. Sec’y of Labor, 471 U.S. 290, 301 (1985) (“The

   test of employment under the Act is one of ‘economic reality.’”);

   McFeeley v. Jackson St. Entm’t, L.L.C., 825 F.3d 235, 241 (4th

   Cir. 2016) (“The touchstone of the ‘economic realities’ test is

   whether the worker is ‘economically dependent on the business to

   which he renders service or is, as a matter of economic [reality],

   in business for himself.’”) (quoting Schultz v. Capital Int’l.

   Sec., Inc., 466 F.3d 298, 304 (4th Cir. 2006) (alteration in

   original)). In making this determination, courts consider the

   totality of the circumstances and give particular attention to

   five factors, none of which are dispositive:

              (1) the degree of control exercised by the
              alleged employer; (2) the extent of the
              relative investments of the worker and the
              alleged employer; (3) the degree to which the
              worker’s opportunity for profit or loss is
              determined by the alleged employer; (4) the
              skill and initiative required in performing
              the job; and (5) the permanency of the
              relationship.

   Lindsley v. Bellsouth Telecomms. Inc., No. C.A. 07-6569, 2009 WL

   537159 at *1 (E.D. La. Feb. 27, 209), aff’d, 401 F. App’x 944 (5th

   Cir. 2010) (citing Hopkins v. Cornerstone America, 545 F.3d 338,

   343 (5th Cir. 2008)).

          In each of these categories, Defendants argue that factual

   questions (such as how many hours worked, whether entertainers

   worked   exclusively    for   Club   Fantasies,    whether   entertainers

                                        17
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 18 of 25 PageID #: 1479



   advertise their services on social media, etc.) preclude class

   treatment because these facts determine each entertainer’s level

   of economic dependence on the Club. See Def.’s Resp. 29. Even if

   this is true, Plaintiff has met her burden of alleging that all

   entertainers were subject to the same unlawful employment policy,

   which is all that is required at the first stage of conditional

   certification. See           Prescott, 729      F. Supp. 2d         at 364 (“[T]he

   plaintiff must make ‘a modest factual showing’ that she and other

   employees,    with      similar    but   not    necessarily         identical   jobs,

   suffered from a common unlawful policy or plan.”) (quoting Comer

   v. Wal-Mart Stores, Inc., 454 F.3d 544, 547 (6th Cir. 2006)).

   Accordingly,       it   is    appropriate      to    conditionally     certify     the

   collective action under the FLSA.

          b. Notice

          Plaintiff asks that the proposed Notice be sent via First

   Class mail and email and that it be posted conspicuously on the

   Club’s premises during the proposed 90-day notice period. Pl.’s

   Notice Mem. 22-23.       Plaintiff contends that a 90-day notice period

   is    particularly      appropriate      here       because   the    Club   “has   not

   maintained complete records for all of its current and former

   workers, leading to delays in reaching every class member.” Id. at

   24.   For any notice that is returned as “undeliverable,” Plaintiff

   requests leave to obtain phone numbers from the Defendants so she



                                            18
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 19 of 25 PageID #: 1480



   can contact potential plaintiffs, update their addresses, and

   resend the notices via First Class mail. Id. at 23.

        Defendants primarily take issue with: (1) Plaintiff’s request

   for telephone numbers; (2) her request to post the Notice on the

   Club’s premises; and (3) her request for a ninety-day opt-in

   period. They argue that sending notice by phone call, text, or

   email are methods of communication susceptible to abuse and that

   the Court will be unable to control the contents or frequency of

   communication;    instead,    Defendants   urge   the   Court   to   provide

   notice by newspaper publication only. See Def.’s Resp. 40-41.

   Defendants also contend that posting Notice on the Club’s premises

   is likely to cause tension between currently-working dancers who

   agree with the lawsuit and those who do not. Id. at 41. They also

   argue that a posted Notice could impact the Club’s business if

   customers viewed or heard about the Notice while partaking in the

   Club’s   entertainment.      Id.   Finally,    Defendants   contend    that

   Plaintiff has not given an adequate reason for requiring a ninety-

   day opt-in period as opposed to a thirty-day opt-in period and

   that the latter is “more than sufficient.” Id. at 42.

        District courts may, in their discretion, facilitate notice

   to potential plaintiffs in an FLSA collective action, to implement

   the “opt-in” procedure. See Hoffmann-La Roche, Inc., 493 U.S. at

   168-69. The Court finds that it is appropriate to do so here.

   Accordingly, Defendants should provide Plaintiff with the names

                                       19
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 20 of 25 PageID #: 1481



   and addresses of all entertainers who have worked at the Club since

   October 3, 2013.     Notice shall be issued by First Class mail only,

   unless   Plaintiff   demonstrates    to   the   Court   that   the   contact

   information provided by Defendant is inadequate to reach potential

   plaintiffs.   In such circumstance, the Court may require Defendant

   to disclose the phone numbers to potential plaintiffs for the

   limited purpose of obtaining updated mailing addresses for those

   individuals. There shall be a sixty-day opt-in period.           A copy of

   the Court-approved Notice is attached hereto as Exhibit A.

   IV.   Conclusion

         For the reasons stated herein, Plaintiff’s Motion for Rule 23

   Class Certification (ECF No. 52) and Plaintiff’s Renewed Motion

   for Notice to Be Issued to Similarly Situated Individuals Pursuant

   to 29 U.S.C. § 216(b) (ECF No. 53) are GRANTED.                Plaintiff’s

   original motion for conditional FLSA certification (ECF No. 22) is

   hereby passed as moot.       Accordingly, the statute of limitations

   with respect to Plaintiff’s FLSA claims – which was previously

   tolled while the Court held her original motion in abeyance – shall

   begin to run again as of the date of this Order.


   IT IS SO ORDERED.




   William E. Smith
   Chief Judge
   Date: March 14, 2019


                                       20
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 21 of 25 PageID #: 1482




                                EXHIBIT A




                                       21
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 22 of 25 PageID #: 1483



       COURT-AUTHORIZED NOTICE OF YOUR RIGHT TO “OPT-IN” TO CLAIMS
      BROUGHT UNDER THE FLSA AGAINST THE OWNER OF CLUB FANTASIES

                    Walsh v. Gilbert Enterprises, Inc. d/b/a Club Fantasies
                         United States District Court, Rhode Island
                             Civil Action No. 1:15-cv-472-S-PAS

                                                           [DATE], 2019

   Dear current or former dancer at Club Fantasies:

          Enclosed is a consent form allowing you to “opt-in” to participate in a case that has
   been filed by a former dancer at Club Fantasies in Providence, Rhode Island, under
   federal wage law. The federal claims in this case have been brought on behalf of anyone
   who has worked as a dancer at Club Fantasies since October 3, 2013.

           The Court has conditionally allowed this case to be a Fair Labor Standards Act
   collective action and has authorized this Notice. The Court has not, however, taken a
   position on the merits of either party’s case.

          If you worked as a dancer at Club Fantasies at any time since October 3, 2013,
   you are eligible to participate in this case. To participate and obtain any form of recovery
   that may be awarded under federal law, you must complete and return this consent form
   to the address below by no later than [60 days after notice mailing], 2019.

          In this lawsuit, the plaintiff alleges that the Defendant, who owns and operates Club
   Fantasies, violated the federal Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et
   seq., by misclassifying the dancers as independent contractors instead of as employees,
   and failed to pay them the federal minimum wage.

         The Defendant denies any wrongdoing and contends that the dancers were and
   are properly classified as independent contractors and were not employees of Club
   Fantasies.

           Although the Defendant disputes the merits of this case, it recognizes the dancers’
   right to pursue these claims in court. The Defendant has given its assurance that you will
   not be subject to retaliation of any kind by choosing to participate in this case, and you
   will not be fired or subject to discrimination in any manner if you choose to exercise your
   rights under the FLSA.

         The case is in an early stage, and there has not been a decision by the court as to
   whether the plaintiff’s position or the defendants’ position is the correct one. There also
   has not been any settlement reached.

         If you do not return the enclosed consent form by [60 days after notice mailing],
   2019, you will not be considered part of the federal wage claims in this case and will be
   unable to receive a share of any settlement or judgment that the plaintiffs may obtain
                                               22
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 23 of 25 PageID #: 1484



   under federal law. If you do participate in the case, you will be bound any ruling entered
   by the court or settlement reached by the parties and you will forfeit the right to sue
   Defendant as an individual for the same claims made in this case.

          The plaintiff who initiated this case will work with us to make decisions regarding
   the progress of this litigation and we welcome your input as well into those decisions. If
   you decide to join this case, you may elect to have Plaintiff’s Counsel represent you or
   you may retain another attorney.

         If you decide to join this case, you may also be asked to be a witness, provide
   deposition testimony, and produce documents and other information as part of the case,
   although not all individuals who submit a consent form will be required to do so.

          Again, to join this case, you must return the enclosed consent form to the
   address below no later than [60 days after notice mailing]. In the meantime, if you
   have any questions, do not hesitate to contact Plaintiff’s counsel at the contact information
   below:

                               Harold Lichten
                               Shannon Liss-Riordan
                               Olena Savytska
                               LICHTEN & LISS-RIORDAN, P.C.
                               729 Boylston Street, Suite 2000
                               Boston, MA 02116
                               (617) 994-5800
                               hlichten@llrlaw.com
                               sliss@llrlaw.com
                               osavytska@llrlaw.com
                               www.llrlaw.com
                               Ebony Green, egreen@llrlaw.com (administrator)

   Please do not contact the court.

   This Notice has been authorized by the United States District Court for the District of
   Rhode Island.


                                                     Yours truly,



                                                     Harold Lichten




                                                23
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 24 of 25 PageID #: 1485



   Re: Club Fantasies Federal Lawsuit

                         CONSENT TO JOIN COLLECTIVE ACTION
                  Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b)

   1.        I consent and agree to pursue my claims arising out of my performing at Club
             Fantasies in connection with the above-referenced lawsuit.

   2.        I work/worked as an exotic dancer for Club Fantasies in Providence, Rhode
             Island, from on or about ______ , ________ (month, year) to on or about
                    , _________ (month, year).

   3.        I understand that this lawsuit is brought under the Fair Labor Standards Act, 29
             U.S.C. § 201, et seq. I hereby consent, agree, and “opt in” to become a plaintiff
             herein and to be bound by any judgment by the Court or resolutions of this action
             under the federal wage law.

   4.        I hereby designate Harold Lichten, Shannon Liss-Riordan, and Olena Savytska of
             Lichten & Liss-Riordan, P.C., at 729 Boylston Street, Suite 2000, Boston,
             Massachusetts and John T. Longo of Citadel Consumer Litigation, P.C., 996
             Smith Street, Providence, Rhode Island, to represent me for all purposes in this
             action.

   5.        I also designate the named Plaintiff in this action, the collective action
             representative, as my agent to make decisions on my behalf concerning all
             aspects of the litigation.


   Signature:     __________________________________

   Date:          __________________________________

   Name:          ___________________________________________

   Address:       ___________________________________________

                  ________________________________________________

   Telephone: ____________________________

   E-Mail:         ________________________________



   Send your consent form to:



                                                24
Case 1:15-cv-00472-WES-PAS Document 61 Filed 03/14/19 Page 25 of 25 PageID #: 1486



                          LICHTEN & LISS-RIORDAN, P.C.
                                ATTN: Ebony Green
                           729 Boylston Street, Suite 2000
                                 Boston, MA 02116
                                Tel: (617) 994-5800
                                Fax: (617) 994-5801
                                  www.llrlaw.com
                                egreen@llrlaw.com




                                        25
